DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,998,301.   Although the claims at issue are not identical, they are not patentably distinct from each other.  
►	With respect to claim 1, the present application and the US Patent 10,998,301 both generally claim the same subject matter of semiconductor device comprising:
	a first semiconductor structure including a substrate, circuit devices disposed on the substrate, and first bonding pads disposed on the circuit devices; (claims 1, 14 & 19, US 10,998,301)
	a second semiconductor structure connected to the first semiconductor structure (claims 1, 14 & 19, US 10,998,301), the second semiconductor structure including,
		a base layer;  (claims 1, US 10,998,301)
		memory cell structures stacked in a direction perpendicular to a lower surface of 	the base layer;  (claims 1, 14 & 19, US 10,998,301)
		at least one wiring line disposed between the memory cell structures and shared 	between the memory cell structures;  (claim 1 [bit lines], 14 & 19, US 10,998,301)
		first and second conductive layers spaced apart from each other and disposed 	on an upper surface of the base layer;  (claims 1, 14 & 19, US 10,998,301)

		a pad insulating layer disposed on the first and second conductive layers and 	having an opening exposing a portion of the second conductive layer;  (claims 1, 14 & 19, 	US 10,998,301)
		a third conductive layer below the memory cell structures;  (claims 13, US 	10,998,301)
		second bonding pads below the third conductive layer and disposed to 	correspond to the first bonding pads ;  (claims 1, 14 & 19, US 10,998,301)
►	With respect to claim 2, the present application and the US Patent 10,998,301 both generally claim the same subject matter of semiconductor device comprising a connection pad below the second conductive layer, disposed in parallel to the at least one wiring line, and electrically connected to the second conductive layer (claims 2, 14 & 19, US 10,998,301)
►	With respect to claim  3, the present application and the US Patent 10,998,301 both generally claim the same subject matter of semiconductor device comprising contact plugs disposed on an upper surface and a lower surface of the connection pad (claims 3-4, 15, US 10,998,301)
►	With respect to claim 4, the present application and the US Patent 10,998,301 both generally claim the same subject matter of semiconductor device comprising the second conductive layer is electrically connected to at least one of the second bonding pads through the connection pad and the contact plugs (claim 16, US 10.998,301)
►	With respect to claim 5, the present application and the US Patent 10,998,301 both generally claim the same subject matter of semiconductor device comprising the second conductive layer is electrically connected to an input and output circuit of the first semiconductor structure (claims 14-16, US 10,998,301:  the second conductive layer electrically connected to connection pad, the second conductive layer is electrically connected to at least one  the second bond pads through the connection pad, the second bond pads corresponding to the first bond pads of the first semiconductor structure)
►	With respect to claim 6, the present application and the US Patent 10,998,301 both generally claim the same subject matter of semiconductor device comprising the second semiconductor structure defines a recess region in accordance with the opening of the pad insulating layer on an upper end of the second semiconductor structure (claims 1, 14 & 19, US 10,998,301)
►	With respect to claim 7,  the present application and the US Patent 10,998,301 both generally claim the same subject matter of semiconductor device comprising the first and second conductive layers are disposed on substantially in a same level and have substantially she same thickness (claim 10, US 10,998,301)
►	With respect to claim 8, the present application and the US Patent 10,998,301 both generally claim the same subject matter of semiconductor device comprising  the first conductive layer on the upper surface of the base layer (claims 1, 14 & 19, US 10,998,301).  Regarding to “the conductive has a plate shape extending in parallel to the upper surface of the base layer”, such limitation has been known in the art since it is well known to have the first conductive layer conformally formed on an upper surface of a base.
►	With respect to claim 9, the present application and the US Patent 10,998,301 both generally claim the same subject matter of semiconductor device comprising side surfaces of the pad insulating layer defining the opening and an upper surface of the second conductive layer exposed by the opening are exposed externally of the semiconductor device (claim 11, US 10,998,301)
►	With respect to claim 10, using a connection layer disposed on the second conductive layer exposed by the opening of the pad insulating layer and including a material different from a material of the second conductive layer has been known in the art.
►	With respect to claim 12, the present application and the US Patent 10,998,301 both generally claim the same subject matter of semiconductor device comprising the memory cell structures each include gate electrodes spaced apart from each other and stacked in a direction perpendicular to the lower surface of the base layer, and channels penetrating through the gate electrodes, and the at least one wiring line includes bit lines electrically connected to the channels of the memory cell structures in common (claims 1 & 17, US 10,998,301)
►	With respect to claim 18, the present application and the US Patent 10,998,301 both generally claim the same subject matter of semiconductor device comprising:
	a first semiconductor structure including a substrate, circuit devices disposed on the substrate, and first bonding pads disposed on the circuit devices; (claim 19, US 10,998,301)
	a second semiconductor structure connected to the first semiconductor structure on the first semiconductor structure, (claim 19, US 10,998,301) the second semiconductor structure including, 
	a base layer; (claim 19, US 10,998,301)
	a memory cell structure on a lower surface of the base layer, and including gate electrodes stacked vertically; (claim 19, US 10,998,301)
	a first conductive layer disposed on the base layer above the gate electrodes; (claim 19, US 10,998,301)
	a second conductive layer spaced apart from the first conductive layer in a horizontal direction and provided for electrical connection with an external device; (claim 19, US 10,998,301)
	a third conductive layer disposed below the memory cell structure; (claim 13, US 10,998,301)
	a pad insulating layer disposed on the first and second conductive layers and having an opening exposing a portion of the second conductive layer; (claim 19, US 10,998,301) 
	second bonding pads below the memory cell structure and disposed to correspond to the first bonding pads.
►	With respect to claim 19, the present application and the US Patent 10,998,301 both generally claim the same subject matter of semiconductor device comprising the memory cell structure includes first and second memory cell structures stacked vertically (claim 14, US 10,998,301)
►	With respect to claim 20, the present application and the US Patent 10,998,301 both generally claim the same subject matter of semiconductor device comprising at least one wiring line disposed between the first and second memory cell structures and shared between the first and second memory cell structures (claim 14, US 10,998,301); and a connection pad below the second conductive layer, disposed in parallel to the at least one wiring line, and electrically connected to the second conductive layer (claims 14-16,  US 10,998,301) 

Allowable Subject Matter
Claims 13-14, 16-17, 21 allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819